Gunby, J.
The principles which govern actions for the rescission of a sale or reduction of price on account of the unsoundness or vices of the thing sold are, briefly stated, that the vice complained of must totally or partially unfit the thing for the use for which it was purchased, must have existed at the time of the sale, unknown to the buyer, and be such a defect as he could not discover by a simple inspection of the thing purchased. C. C. 2521, 2530. The redhibition of animals can only be sued for within two months, but the defects may be set up at any time in defence of a suit for the price. C. C. 2535. If it be proved that the defects appeared within three days after the sale, it will be presumed that they existed prior to the sale. C. C. 2530. Other*36wise, the burden of proof is on the buyer to show that they did so exist.
2. Baulkiness in a horse is good ground for redhibition, but this is a trait which may be acquired at any period of a horse’s life, and, therefore, proof that he was found to be baulky two months after the sale, is no proof that he was baulky when sold.
3. Short wind is an absolute vice, but it is easily discovered, and where it did not appear until one month after sale, it will be held that it did not exist before the sale.
4. Where a horse is larne at the time of purchase, but the vendor warrants that his lameness is caused by a temporary bruise and it afterwards turns out that the horse has ringbone, which permanently disables him, the defect,though nota ground for redhibition, renders the vendor liable for damages, owing to his express warranty.